DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority to Sept 19, 2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 29 2021 has been entered.

Status of the Claims
Claim(s) 1-20 is/are pending in this application and are directed to elected group I (pharmaceutical composition) and the species as follows.  
•  sebacoyl dinalbuphine (SDE) and acetaminophen (AAP);
• Eudragit S100 being the excipient species, as well as other excipients, such as sodium starch glycolate; and
• tablet being the form species. Support for such the elected species of tablet is provided in paragraphs 19-24, 33 and 35-36 of the specification, as well many other portions of the specification.
Claim 14 is withdrawn as being directed to a non-elected invention. 
Claim 1 has been amended as follows: analgesic pharmaceutical preparation, comprising 
a therapeutically effective amount of a first analgesic agent which is sebacoyl
dinalbuphine or a compound which is converted to sebacoyl dinalbuphine after
administration and a therapeutically effective amount of a second analgesic
agent which is acetaminophen (AAP) or a compound which is converted to
acetaminophen after administration, together with one or more pharmaceutically 	acceptable excipients; wherein the first analgesic agent and the second
analgesic agent are combined m a weight ratio of sebacoyl dinalbuphine to
acetaminophen of 3:4.

Information Disclosure Statements
At this time, an IDS has not been filed in this application. 

Response to Arguments
Applicant’s amendment and arguments, filed Dec 29, 2021, with respect to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter) have been fully considered and are persuasive.  The rejection of claims 1-13 and 15-22 has been withdrawn for new matter. 
Applicant’s amendment and arguments, filed Dec 29, 2021, with respect to 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, have been fully considered and are persuasive.  The rejection of claims 21-22 has been withdrawn under 35 USC 112, 4th paragraph.
Applicant’s amendment and arguments, filed Dec 29, 2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive ONLY with respect to claims 1-4 that recite a 3:4 ratio of sebacoyl dinalbuphine (SDE) to acetaminophen (AAP).  The rejection of claims 1-4 has been withdrawn for obviousness.
In overcoming the rejection of claims 1-4, it is noted that the cited prior art, US  Pat ‘140, at best discloses nalbuphine and AAP ratios of 1:8, see Example 3, far lower than the 3:4 ratio as claimed. 
Attorney arguments and claim amendments are not persuasive with regard to the rejection of claims 5-13 and 15-20 for obviousness, as these claims do not recite the 3:4 ratio to overcome the cited prior art.

New Claim Rejections - 35 USC § 112 (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5 recite, new matter, i.e., “compound which is converted to sebacoyl dinalbuphine after administration” and “a compound which is converted to acetaminophen after administration.” 
The term “a compound which is converted to”  to sebacoyl dinalbuphine (SDE) and/or acetaminophen (APAP) is new matter which is not supported by the original disclosure, as the term is not supported in the specification or originally filed claims and drawings. It is noted that, in essence, this amended claim language is essentially a restatement of the previously rejected term “prodrug,” for which a new matter rejection was previously pending in the final office action. 
Metabolites and derivatives of SDE and APAP were formerly claimed and they were recited in the specification, although not specifically defined.  These metabolites and derivatives cannot provide support for the limitation of “a compound converted to” SDE and/or APAP. Applicant’s attorney response of Dec 29 2021 states that support for the amended claims is found in paragraph 19 of the specification.  However, such support for is not present.


New Claim Rejections Necessitated by Amendment - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim(s) 5-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140221415 A1 Mouradian (US Pub ‘415) in view of US Patent 4237140 (US Pat ‘140). 
The claimed invention is an analgesic pharmaceutical preparation, comprising
(i) a first analgesic composition comprising a therapeutically effective amount of a first analgesic agent which is sebacoyl dinalbuphine or a compound which is converted to sebacoyl dinalbuphine after administration its prodrug, and
(ii) a second analgesic composition comprising a therapeutically effective amount of a second analgesic agent which is acetaminophen or a compound which is converted to acetaminophen after administration, see claim 5. 
See also claim 15, which is/are more or less directed to analgesic pharmaceutical preparations comprising sebacoyl dinalbuphine and acetaminophen (in therapeutically effective amounts). 
While the claimed invention’s preambles of claims 5 and 15, recite an analgesic pharmaceutical preparation, it is noted that this intended use does not necessarily limit relevant prior art to methods of treating pain, i.e., analgesic combinations.  Relevant art will include prior art teaching the claimed active ingredients sebacoyl dinalbuphine, aka SDE (a known prodrug of nalbuphine) and acetaminophen. 
Claim 5 has been amended to claim SDE and APAP or compounds converted to SDE and/or AAP. Therefore, prior art disclosing SDE and/or APAP remain relevant to the obviousness rejection.
Relevant to claims 5 and 15, Mouradian US Pub ‘415 teaches that while nalbuphine is an effective opioid analgesic (see paragraph 34), various formulations and prodrugs of nalbuphine (such as sebacoyl dinalbuphine) can prolong the retention of nalbuphine in the body to maintain a longer analgesic period, see paragraph 38. 
Mouradian US Pub ‘415 teaches sebacoyl dinalbuphine not only has a prolonged retention compared to nalbuphine, it also has improved bioavailability, see paragraph 39. Mouradian teaches the use of various pharmaceutical compositions for its opioid analgesics, including but not limited to tablets, capsules, caplets, syrups, gels, etc., see paragraph 37. 
While Mouradian teaches the claimed prodrug of nalbuphine (sebacoyl dinalbuphine) for use in pharmaceutical compositions/preparations, it does not necessarily teach the use of this nalbuphine prodrug in combination with acetaminophen in a pharmaceutical composition/preparation. 
However, it pointed out that nalbuphine combinations with acetaminophen are known in the art, where it is has been already established, that sebacoyl dinalbuphine is a prodrug of the base drug, nalbuphine, with improved pharmacokinetic properties (see Mouradian above). 
Regarding claims 5 and 15, US Pat ‘140 teaches a synergistic combination of nalbuphine and acetaminophen (AAP) in a weight ratio of nalbuphine:AAP, of about 1:2 to about 1:70, see claim 1. See also Examples 1-3 recited in columns 3-4 of the ‘140 patent.  Example 3 is reproduced below.

    PNG
    media_image1.png
    459
    358
    media_image1.png
    Greyscale

US Patent ‘140 teaches its nalbuphine and acetaminophen combination composition gives unexpectedly enhanced analgesic activity (synergy), i.e., the resulting activity is greater than the activity expected from the sum of the activities of the individual components, see column 2, lines 25-29.
Accordingly, the rationale to support a finding of obviousness are the known prior art elements (sebacoyl dinalbuphine is a known prodrug of nalbuphine, with improved analgesic properties, formulated in tablets and other pharmaceutical formulations, as per Mouradian US Pub ‘415) according to known methods (use of synergistic combinations of nalbuphine with acetaminophen as per US Pat ‘140) to predictably arrive at the claimed invention.
As required by the obviousness analysis, consideration of the fourth Graham factor requires considering objective evidence present in the application indicating obviousness or nonobviousness. Evidence is provided from the specification as follows.
It is acknowledged that Examples 1-2 from applicant’s specification describe the in vivo testing of the claimed sebacoyl dinalbuphine (SDE) and acetaminophen (AAP) combination in rat models to compare analgesic effect of the claimed combination vs. monotherapy of each.
Example 1 shows that the rats were orally dosed the claimed combination, sebacoyl dinalbuphine (SDE) 75 mg/kg plus acetaminophen (AAP) product (100 mg/kg), vs. SDE 75 mg/kg alone, AAP product (100 mg/kg) alone, see paragraph 51. While the specification exemplifies said combination dosage in rats, it does not provide a working example of the elected species of sebacoyl dinalbuphine (SDE), AAP and the excipient Eudragit S100 in a tablet form. However, support for such an elected species of tablet is provided in paragraphs 19-24, 33 and 35-36 of the specification, as well many other portions of the specification.
Additionally, the specification at paragraph 6 notes that that "the combination of nalbuphine and acetaminophen was not significant for any analgesic measurements, indicated the combination just have the additive effect of the components, as described in [Jain, A. K. et al., "Comparison of Oral Nalbuphine, Acetaminophen, and Their Combination in Postoperative Pain," Clin. Pharmacol. Ther., 39(3):295-9 (1986).
However, such evidence regarding a lack of significance of any analgesic measurements of a combination of acetaminophen and nalbuphine is tempered by the teachings of US Pat ‘140 that explicitly teaches and suggests a synergistic relationship between the two in treating pain.  
Further, despite the statements from the Jain article (noted previously) and the Attorney arguments addressed below, regarding nalbuphine and acetaminophen, one of ordinary skill in the art would have a rationale to look towards combining sebacoyl dinalbuphine (the prodrug of nalbuphine) with acetaminophen as Mouradian teaches the improved analgesic properties of the nalbuphine prodrug, sebacoyl dinalbuphine, versus nalbuphine, and because US Pat ‘140 teaches combinations of nalbuphine and acetaminophen exhibit a synergistic effect. 
Accordingly, there is a lack of objective evidence to support a finding of nonobviousness over the cited prior art.
Regarding claims 6 and 17 that recite various excipients for the claimed formulation, US Patent ‘140 teaches modified starch, where the claimed excipient, sodium starch glycolate reads upon said prior art excipient of modified sodium starch, see Examples 1-3, columns 3-4. 
Regarding claim 12 and the free form base of sebacoyl dinalbuphine, as noted above, Mouradian US Pub ‘415 teaches free form base of sebacoyl dinalbuphine, see paragraph 39.
Similarly, regarding claim 7 requiring one or more additional excipients as a carrier, US Patent ‘140 teaches various further excipients (modified starch, povidone, microcrystalline cellulose, etc.) as carriers for the claimed formulation, see Examples 1-3, columns 3-4.
Regarding claim 8 and the dose limitation wherein the amount of first and second analgesic is 1-1000 mg, US Patent ‘140 teaches Examples 1-3, where amounts of nalbuphine and acetaminophen fall within the claimed/indefinite range, e.g., 325 mg AAP and 40 mg nalbuphine, see columns 3 and 4.  Further as noted above, Mouradian US Pub ‘415 provides the rationale for the simple substitution of nalbuphine for sebacoyl dinalbuphine, see paragraph 39.  
Regarding the limitations of claims 9-11 and 18-19 (synergism of combination vs. monotherapy of sebacoyl dinalbuphine and acetaminophen alone; improved retention and bioavailability, etc.), such properties would be latent properties in a combination of the two, whether recited or not.  Further, US Patent ‘140 teaches the synergism of the nalbuphine and acetaminophen combination (see column 2, lines 25-29). Further, Mouradian US Pub ‘415 teaches sebacoyl dinalbuphine has prolonged retention compared to nalbuphine in the body to maintain a longer analgesic period, as well as improved bioavailability, see paragraph 39.
Regarding claims 13, 16 and 20 and the elected species limitation of a tablet or in the form for oral administration, US Pat ‘140 teaches tablet formulations, see Examples 1-3, columns 3-4.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  


RESPONSE TO ATTORNEY ARGUMENTS:
As noted above, Applicant’s amendment of the claims to recite a 3:4 ratio has overcome the obviousness rejection of claims 1-4, thus mooting the necessity to address these arguments.
	Regarding the Attorney arguments regarding the limitation of a compound which is converted to SDE and/or AAP, these limitations are rejected for new matter purposes as detailed above.  However, they are not necessarily addressed for obviousness purposes as the rejected claims are still directed to combinations of SDE and AAP as noted above in the rejection	
	With regard to the arguments regarding SDE increased bioavailability in terms of AUC and Cmax, these will be addressed below. 
	The Attorney response submits that Mouradian '415 does not teach SDE increase bioavailability of NAL as alleged by the Office.
	(a) Mouradian '415 does not provide direct evidence of the bioavailability of sebacoyl di-Nalbuphine ester is improved over that of Nalbuphine itself.
	(b) A UC and Cmax are major indicators of bioavailability according to FDA guideline shown below. Yet SDE does not have the effect of improving the major indicators AUC and Cmax of bioavailability of NAL
	The Attorney response states that in the declaration of Dr. Yoa-Pu Hu (December 16, 2019), table A shows SDE per se exhibit similar AUC and Cmax values to NAL. The Attorney response states the results of Figure 1 indicate that SDE itself actually does not exhibit the effect of an improved bioavailability and a prolonged retention tome compared to NAL. The Attorney response states it means the structural change of SDE does not have the effect of improving the major indicators AUC and Cmax of bioavailability of NAL.
	In response, it is pointed out that despite the data pointed to in the Hu Declaration regarding AUC and Cmax values, a basis to support a finding of obviousness is balanced by the teachings of US Pat ‘140 that explicitly teaches and suggests a synergistic relationship between the two in treating pain.
	One of ordinary skill in the art would have a rationale to look towards combining sebacoyl dinalbuphine (the prodrug of nalbuphine) with acetaminophen as Mouradian teaches the improved analgesic properties of the nalbuphine prodrug, sebacoyl dinalbuphine, versus nalbuphine, and because US Pat ‘140 teaches combinations of nalbuphine and acetaminophen exhibit a synergistic effect.
Additionally, as with regard to the Declaration evidence of Dr. Yoa-Pu Hu, (that SDE itself does not exhibit the effects of a prolonged retention or improved bioavailability compared to nalbuphine (referencing Figure 1 and Table of the Declaration)), it is noted that claim 5 is/are broadly directed to any pharmaceutical preparation comprising sebacoyl dinalbuphine (including compounds converted to such, i.e. de facto prodrugs thereof) and acetaminophen (including compounds converted to such, i.e. de facto prodrugs thereof), and are therefore broader than the comparative data (SDE and AAP only data) of Table 1 of the specification, Tables A and B of the Declaration of Dr. Hu. Claim(s) 5 is/are directed to any pharmaceutical composition comprising ANY pharmaceutically acceptable excipients.
With regard to claim 15, which comprises SDE and APAP only, it is broadly directed to ANY pharmaceutical composition, comprising ANY pharmaceutically acceptable excipients. 
The response argues that the Hu Declaration notes the combination of SDE and AAP of the present invention exhibits synergistic analgesic effects as compared with SDE or AAP alone (Table 1, in the specification). 
The response states that in addition, a combination of SDE and AAP according to the present invention exhibits superior longer duration of action and higher AUC value, as compared with a combination of NAL and AAP (Table A, in the Declaration), while SDE itself actually does not exhibit the effects of a prolonged retention or improved bioavailability compared to NAL (Figure 1 and Table B, in the Declaration). 
The response argues that, a combination of SDE and AAP according to the present invention that achieves a synergistic analgesic activity, is NOT just a simple substitution of NAL for SDE.  
With regard to unexpected results overcoming an obviousness rejection, they must be: 
1) Commensurate in scope with the claimed invention, MPEP 716.02(d)
2) Comparative with the closest prior art, MPEP 716.02(e).
In response, as noted, the claims 5 and 15 (and claims dependent) are directed to a formulation of a SDE derivative (nalbuphine) and acetaminophen, as presently taught by the cited prior art, see above rejection. The unexpected results reference by the response to the non-final rejection recite specific data regarding a combination of SDE and AAP, whereas the claimed invention is noted to be broader than just the specific combination of SDE and AAP. Additionally, the unexpected results of the Hu Declaration are also directed to a specific oral suspension of SDE and AAP at specific doses (see Table A for example), whereas the claimed invention can encompass any formulation/preparation, i.e., tablets, powders, topical formulations, injectable solutions, etc..
As the proffered unexpected results are not commensurate in scope with the claimed invention (as claim 5 claims SDE, SDE metabolites and SDE derivatives, in combination with AAP and AAP derivatives), and the unexpected results are solely directed to a combination of SDE and AAP, they do not overcome the obviousness rejection over US Pub '415 in view of US Pat '140.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629